 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ALEXANDRIA BAUGH,                             No. 2:17-cv-01382-AC
12                        Plaintiff,
13             v.                                      ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15
                          Defendant.
16

17

18            Plaintiff Alexandria Baugh commenced this social security action on July 6, 2017. ECF

19   Nos. 1-3.1 On September 28, 2018, the court granted plaintiff’s motion for summary judgment,

20   denied the Commissioner’s cross-motion for summary judgment, remanded the case for an

21   immediate award of benefits, and entered judgment for plaintiff. ECF Nos. 17, 18. Presently

22   pending before the court is plaintiff’s motion for attorneys’ fees pursuant to the Equal Access to

23   Justice Act (“EAJA”). ECF No. 19. The Commissioner did not file an opposition to the motion.

24   See ECF No. 3 (setting deadline to file opposition). After considering the briefing and the

25   applicable law, the court grants plaintiff’s motion for EAJA fees.

26
     1
27     This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and both
     parties voluntarily consented to proceed before a United States Magistrate Judge pursuant to 28
28   U.S.C. § 636(c). ECF Nos. 7 and 15.
                                                       1
 1          The EAJA provides, in part, that:
 2                  Except as otherwise specifically provided by statute, a court shall
                    award to a prevailing party other than the United States fees and other
 3                  expenses, in addition to any costs awarded pursuant to subsection (a),
                    incurred by that party in any civil action (other than cases sounding
 4                  in tort), including proceedings for judicial review of agency action,
                    brought by or against the United States in any court having
 5                  jurisdiction of that action, unless the court finds that the position of
                    the United States was substantially justified or that special
 6                  circumstances make an award unjust.
 7                  A party seeking an award of fees and other expenses shall, within
                    thirty days of final judgment in the action, submit to the court an
 8                  application for fees and other expenses which shows that the party is
                    a prevailing party and is eligible to receive an award under this
 9                  subsection, and the amount sought, including an itemized statement
                    from any attorney or expert witness representing or appearing in
10                  behalf of the party stating the actual time expended and the rate at
                    which fees and other expenses were computed. The party shall also
11                  allege that the position of the United States was not substantially
                    justified. Whether or not the position of the United States was
12                  substantially justified shall be determined on the basis of the record
                    (including the record with respect to the action or failure to act by the
13                  agency upon which the civil action is based) which is made in the
                    civil action for which fees and other expenses are sought.
14
                    The court, in its discretion may reduce the amount to be awarded
15                  pursuant to this subsection, or deny an award, to the extent that the
                    prevailing party during the course of the proceedings engaged in
16                  conduct which unduly and unreasonably protracted the final
                    resolution of the matter in controversy.
17

18   28 U.S.C. § 2412(d)(1)(A)-(C).
19          Here, the Commissioner does not dispute that plaintiff is a prevailing party, because she
20   successfully obtained a remand for further proceedings under sentence four of 42 U.S.C. §
21   405(g). Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993). The commissioner does not dispute
22   that the application for EAJA fees is timely, because it was filed within thirty days of final
23   judgment in this action.2 Nor does the Commissioner argue that plaintiff is not entitled to an
24
     2
        The term “final judgment” for purposes of the EAJA “means a judgment that is final and not
25   appealable....” 28 U.S.C. § 2412(d)(2)(G). The court entered judgment for plaintiff on July 27,
26   2016. (ECF No. 23.) The judgment became a non-appealable “final judgment” 60 days later on
     September 25, 2016. See Fed. R. App. P. 4(a)(1)(B) (providing that the notice of appeal may be
27   filed by any party within 60 days after entry of the judgment if one of the parties is the United
     States, a United States agency, or a United States officer or employee sued in an official
28   (continued…)
                                                        2
 1   award of fees under the EAJA, because the position of the Commissioner was substantially
 2   justified. See Flores v. Shalala, 49 F.3d 562, 569 (9th Cir. 1995) (holding that claimant is entitled
 3   to attorneys’ fees unless the government shows that its position “with respect to the issue on
 4   which the court based its remand was ‘substantially justified’”). Because the Commissioner
 5   raises no objections, the court GRANTS the motion.
 6            The EAJA directs the court to award a reasonable fee. 28 U.S.C. § 2412(d)(2)(A). In
 7   determining whether a fee is reasonable, the court considers the reasonable hourly rate, the hours
 8   expended, and the results obtained. See Commissioner, INS v. Jean, 496 U.S. 154, 163 (1990);
 9   Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Atkins v. Apfel, 154 F.3d 986, 988 (9th Cir.
10   1998).
11            In considering a reasonable rate for attorneys’ fees, an increase in the statutory rate of
12   $125 may be justified to account for increases in the cost of living. See Sorenson v. Mink, 239
13   F.3d 1140, 1148 (9th Cir. 2001). The cost of living adjustment to the statutory cap is computed
14   by multiplying the statutory cap by the consumer price index for urban consumers for the year in
15   which the fees were earned, then dividing by the consumer price index figure on the date that the
16   cap was imposed by Congress. Id. at 1148-49; see also Thangaraja v. Gonzales, 428 F.3d 870,
17   876-77 (9th Cir. 2005).3 The national, rather than local, change in cost of living should be
18   applied to adjust the EAJA rate cap because “if Congress had wanted to allow for cost of living
19   adjustments in a particular region or city, it could have done so in the statute.” Stewart v.
20   Sullivan, 810 F. Supp. 1102, 1107 (D. Haw. 1993).
21            The Commissioner does not oppose plaintiff’s requested rate or the requested hours billed.
22   ECF No. 24. Therefore, the court will award plaintiff EAJA attorneys’ fees in the full amount of
23   $5,371.25 (inclusive of costs). The court notes counsel has executed a fee agreement with his
24
     capacity). Accordingly, plaintiff was required to file an application for EAJA fees no later than
25   30 days after the “final judgment.”
     3
26     In accordance with the decision in Thangaraja v. Gonzales, 428 F.3d 870, 876-77 (9th Cir.
     2005), and Ninth Circuit Rule 39-1.6, the Ninth Circuit Court of Appeals maintains a list of the
27   statutory maximum hourly rates authorized by the EAJA, as adjusted annually. The rates may be
     found on the Court’s website. See http://www.ca9.uscourts.gov. Here, plaintiff’s requested rates
28   are within the statutory maximum rate established by the Ninth Circuit.
                                                       3
 1   client. ECF No. 19-2. However, the EAJA award must be made by this court to plaintiff, and not
 2   to counsel. See Astrue v. Ratliffe, 130 S. Ct. 2521 (2010). Nevertheless, if the government
 3   determines that plaintiff does not owe a federal debt that qualifies for offset, payment may be
 4   made in the name of plaintiff’s attorney.
 5          Accordingly, for the reasons outlined above, IT IS HEREBY ORDERED that:
 6          1. Plaintiff’s motion for attorneys’ fees under the EAJA (ECF No. 19) is GRANTED.
 7          2. Plaintiff is awarded attorneys’ fees and costs in the total amount of $5,371.25 pursuant
 8              to the EAJA. If the government determines that plaintiff does not owe a federal debt
 9              that qualifies for offset, payment may be made in the name of plaintiff’s attorney.
10          IT IS SO ORDERED.
11   DATED: January 30, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
